Kane, J. P.
Appeal from an order of the Supreme Court at Special Term (Torraca, J.), entered March 4, 1986 in Rensselaer County, which denied plaintiffs’ motion to stay a small claims matter in the Town of Schodack Justice Court pending determination of the instant Supreme Court action.
A review of the record fails to reveal that Special Term abused its discretion by denying plaintiffs’ motion for a stay of the small claims matter commenced by defendant in Town of Schodack Justice Court against plaintiffs. Contrary to plaintiffs’ assertion, the record does not indicate that the small claims matter and the instant Supreme Court action involve the same issues. The order should therefore be affirmed.
Order affirmed, without costs. Kane, J. P., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.